STONE, J.
In the case of Terry v. Ferguson, (8 Porter, 502,) this court said, that-to a “.declaration alleging a state of facts which shows that plaintiff accepted a lease of the defendant, and undertook to pay him rent, thefformer cannot object a want of. title in the latter.” — See, also, Perkins v. Governor, Minor, 352 ; Shelton v. Eslava, 6 Ala. 233; Bird v. Daniel, 9 Ala. 302.
In the present record, the testimony tends to show that the appellant accepted a lease from Mrs. Parmley, and that he was not disturbed or hindered in the enjoyment of the possession. Under the charge of the court, the jury must have found this to be the true state of the case. This case is thus brought within the rule above declared, and Mr. Griffith must be held estopped from disputing the title of Mrs. Parmley, his lessor.
We do not think the present record discloses a case *395which, under the operation of section 2129 of the Code, requires the suit to be brought in the names of the minor wards of Mrs. Parmley. To allow that rule to operate in this case, would overturn the sound principles declared above. Moreover, there are many cases of active trust, where the trustee could not administer the trust fund, if the beneficiaries alone could sue for and recover it.
The principles above declared are decisive.to show that the city court correctly refused to give charges numbered 1, 2, 4, and 5, as requested by defendant. We have noticed all the material points made by.the argument, and our conclusion is, that the .judgment of the city court must be affirmed.